Per Curiam,
This case hinged on questions of fact which were exclusively for the consideration of the jury. There is no complaint as to the manner in which said questions were submitted. The assignments of error relate solely to certain rulings of the learned trial judge on questions of evidence. The first, second, third and sixth specifications allege error in rejecting defendant’s offers of testimony therein recited respectively; and the remaining three complain of the admission of testimony offered on behalf of the plaintiff.
We have considered the questions thus presented, and are not convinced that there is any substantial error in either of said rulings. There appears to be nothing in the record that requires a reversal of the judgment.
Judgment affirmed.